Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2018

                                      No. 04-18-00388-CV

                  HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                                v.

                              JASMINE ENGINEERING, INC.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI02459
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        By letter dated September 20, 2018, this court advised the parties that this appeal was set
for submission on briefs on October 11, 2018. On October 2, 2018, appellant Harlandale
Independent School District filed a “Motion to Reconsider Request for Oral Argument.”
Appellant did not include a certificate of conference in the motion, so the court cannot
determine whether appellee is opposed or unopposed to the motion. See Tex. R. App. P.
10.1(a)(5). However, in its original brief, appellee specifically stated it did not believe oral
argument would assist the court and asked that it not be permitted. We have reviewed
appellant’s motion and the reasons stated therein for the request to submit the matter on oral
argument. After review, we DENY appellant’s motion to reconsider. As stated in our prior
notice letter, the matter will be submitted on briefs. We remind appellant that pursuant to the
Rules of Appellate Procedure, all motions filed in this court – except for motions for rehearing or
en banc reconsideration – must include a certificate of conference. See id.

      We order the clerk of this court to serve a copy of this order on all counsel.

                                                                PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court